Citation Nr: 9932009	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-45 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher evaluation for right maxillary 
sinusitis, postoperative, currently evaluated as 
noncompensable.

2.  Entitlement to a higher evaluation for post-craniotomy 
headaches, currently evaluated as noncompensable.

3.  Entitlement to a higher evaluation for craniotomy defect, 
currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota (RO) which granted 
service connection and an initial 10 percent evaluation for a 
skull defect, an initial noncompensable evaluation for post-
craniotomy headaches, and an initial noncompensable 
evaluation for right maxillary sinusitis, and denied service 
connection for seizures.  While the issues of increased 
evaluation for chronic left mastoiditis, scars, left facial 
nerve and muscle damage and an earlier effective date for 
evaluation of scars also were previously in appellate status, 
the veteran indicated in a statement dated in May 1998 that 
he wished to withdraw his appeal of those issues.

The veteran's current service-connected disabilities are as 
follows: chronic left mastoiditis with revision of a radical 
mastoidectomy, rated 10 percent; scarring due to 
mastoidectomy, rated 10 percent; craniotomy defect, rated 10 
percent; ptosis of the left eyelid with paralysis of the 
cranial nerve, rated 10 percent; post-craniotomy headaches, 
rated zero percent; hearing loss in the left ear, rated zero 
percent; and postoperative right maxillary sinusitis, rated 
zero percent; for a combined service-connected rating of 30 
percent.  The only issues currently in appellate status are : 
entitlement to compensable ratings for postoperative right 
maxillary sinusitis and post craniotomy headaches, a rating 
in excess of 10 percent for a craniotomy defect, and 
entitlement to service connection for a seizure disorder.

In its written brief dated in October 1999, the veteran's 
representative raised the issue of service connection for a 
deviated septum.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claims for higher 
evaluations for sinusitis and headaches.

2.  The veteran's right maxillary sinusitis is manifested by 
X-ray findings only; there is no medical evidence of 
discharge, crusting or scabbing in recent years, nor is there 
medical evidence that the veteran is incapacitated by 
episodes of sinusitis to the extent that he requires bed rest 
and treatment by a physician or with antibiotics at least 
once or twice per year, or that he has purulent discharge or 
crusting three to six times a year. 

3.  The veteran's post-craniotomy headaches are recurrent but 
not prostrating in nature.

4.  There is no current medical diagnosis of a seizure 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for chronic 
right maxillary sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6513 (1996);  38 C.F.R. § 4.97, Diagnostic Code 6513 (1999).

2.  The criteria for a 10 percent rating for post-craniotomy 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Codes 8100, 8045 
(1999).

3.  The veteran's claim for service connection for a seizure 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Background

Prior to service, the veteran had a history of a left radical 
mastoidectomy at age seven.  During service, in November 
1981, he underwent a surgical revision of the left 
mastoidectomy for recurrent cholesteatoma.  The procedure was 
complicated by a cerebral spinal fluid leak and corrective 
surgery was performed.  The veteran then underwent an 
uncomplicated post-operative recovery, however, he continued 
to suffer from heavy discharge from the left ear.  In June 
1981, a revision of the mastoidectomy and meatalplasty were 
performed.  In addition, a right nasal antral window was 
performed.  On hospital discharge in July 1982, he was given 
a final diagnosis of chronic left mastoiditis and chronic 
right maxillary sinusitis.  The veteran apparently had 
impaired hearing of the left ear prior to service, which was 
aggravated to the point of deafness during service.

After separation from service in February 1984, the veteran 
began receiving ongoing treatment at the VA Medical Center 
(VAMC) in Minneapolis, Minnesota for his disorders.  In 
January 1985, a VA compensation and pension examination was 
performed.  The veteran had complaints of feeling a running 
feeling in his left ear, but without fluid dripping out.  He 
also had left ear soreness and nasal congestion.  On 
examination, a surgical scar behind the left ear was noted as 
well as the large auditory meatus in the region of the tegmen 
tympani.  The examiner saw a well epithelialized extension of 
dehiscent brain tissue.  The veteran was advised to consider 
further surgical treatment of the left ear.
In February 1987, an x-ray of the paranasal sinuses showed 
that the right maxillary sinus was less well pneumatized than 
the left, and appeared to be congenitally smaller.  There 
were no fluid or air fluid levels noted.  A March 1987 
polytomogram of the left temporal bone showed a large 
mastoidectomy defect on the left measuring approximately 1 cm 
x 1 cm in diameter.  It was located along the posterolateral 
aspect of the tegmen.  In addition, a study was performed to 
rule out abscess or brain herniation, with negative findings.  
A February 1988 x-ray showed the smaller right maxillary 
sinus, likely to be congenital.  The paranasal sinuses were 
otherwise unremarkable and unchanged from the February 1987 
study. 
 
In February 1990, the veteran was diagnosed with a brain 
hernia.  In August 1990, the veteran complained of headaches 
and dizzy spells.  He was referred to the University of 
Minnesota Hospital (UMH) for evaluation, and he elected to 
have surgical repair of the brain hernia in October 1990.  
The repair, a left temporal craniotomy and duraplasty, was 
performed at UMH through the transmastoid with a middle fossa 
approach.  The veteran received follow-up treatment at the 
VAMC.  In November 1990, it was noted that the veteran was 
experiencing headaches.  He was admitted to the VAMC for 
evaluation, and the headaches resolved with bed rest and 
analgesics.  In February 1991, the veteran was evaluated and 
had no mastoid leaks.  In May 1991, there was an otology 
conference follow-up appointment, at which it was noted that 
there was no cerebrospinal fluid leak or brain herniation 
post-operatively.  In April 1992, the veteran complained of 
sinus pressure and runny nose.  An x-ray of the paranasal 
sinus showed mild hypoplasia of the right maxillary antrum.  
There was no evidence of acute or chronic sinusitis.

In June 1993, the veteran had a CT scan of the temporal 
bones.  Findings were consistent with the history of left 
total mastoidectomy and post-operative temporal craniotomy 
defect.  There was also a defect in the left tegmen tympany, 
but without herniation  or other lesions.  There was complete 
absence of ossicles on the left.  The right side was normal.

In August 1993, the veteran had a VA examination of his ears.  
His left ear bowl was noted to have much debris and green 
pseudomona debris over the ridge.  His nose was negative for 
any abnormalities.  A neurological examination was performed 
in September 1993, and the veteran described headaches 
occurring in the left temporal or parietal areas, of five to 
ten seconds duration, once or twice per month, especially 
with activity.  He also described occasional staring spells, 
lasting 10 to 20 seconds, and occurring ten to fifteen times 
per month.  He was able to snap out of these spells.  The 
examiner stated that the character of the symptoms was most 
consistent with neuralgic pains.  The staring spells were not 
likely to be seizures as the veteran was able to alert easily 
from them.  An x-ray of the skull showed a left 
temporoparietal craniectomy defect.

In November 1993, a VA examination was performed to evaluate 
the headaches.  The veteran reported the onset of icepick-
like pain at the site of his craniotomy in May 1991.  Since 
that time he had severe sharp headaches occurring about once 
per month, without associated nausea or neurologic 
symptomatology, lasting a few seconds.  He also had dull 
throbbing headaches occurring in a similar distribution, 
lasting for several seconds to a couple of minutes, occurring 
approximately once per day.  These were not debilitating.  
Neither of these headaches was considered to be associated 
with altered level of consciousness or seizure activity, as 
the veteran had no difficulty in understanding things around 
him and had no uncontrolled movements.  A skull series was 
performed, showing the left temporal craniotomy defect with 
four wire sutures fixating the skull fragment.  There was 
lucency around the defect with 8 to 10 mm of space between 
the bone and skull.  The visualized portions of the paranasal 
sinuses were well pneumatized.

In November 1993, the veteran sought treatment for his 
headaches.  Two EEGs were performed, with and without sleep 
deprivation.  The EEG without sleep deprivation was normal 
without sign of epileptic pathophysiology.  A repeat EEG was 
performed in December 1993 with sleep deprivation.  The 
findings were mildly abnormal due to occasional left temporal 
slow activity enhanced by sleep.  There was no evidence of 
epileptic pathophysiology.  The impression was that the 
headaches were vascular.

At an August 1994 neurology consult, the veteran's headaches 
were noted to be untreatable as they are of such short 
duration and likely to be related to exertion and tension.  
The spells were considered to be nonorganic.  His MRI and 
EEGs were noted to be normal.  The veteran continued to 
receive infrequent treatment, and had occasional complaints 
of headaches.  He also underwent a mastoid bowl cleaning, 
which was recommended on a yearly basis.

Additional evidence includes the hearing testimony transcript 
dated in June 1995.  The veteran and his wife testified at 
the personal hearing at the RO.  The veteran stated that his 
ear pain, located in the ear canal, was aggravated by mastoid 
surgery in 1984.  The veteran described three areas of 
scarring on his head, involving bur holes in one location, a 
bone graft taken from the left side of the head, and scarring 
in the ear canal.  He did not experience any ulceration.  The 
veteran's representative further described that due to the 
fact that muscle tissue was removed from one location to do a 
repair patch, the veteran's facial muscles draw up on the 
left side of the face, especially when he winks or closes his 
eye.  He did not experience any facial paralysis.  He further 
stated that he had a sinus window performed in 1982 to 
alleviate his difficulty with breathing.  He was currently 
having problems with his sinuses, but did not use any sprays 
or medication.  He felt plugged up and got sinus headaches, 
for which he used over the counter medicines.  Finally, the 
veteran described his sharp headaches, and his episodes in 
which he went into a state in which he would forget his 
surroundings.  The veteran's wife testified that she had 
observed the veteran's headaches and sinus symptoms.

In July 1995, a VA examination was performed.  It was noted 
that the veteran had been thoroughly evaluated by Neurology 
with a sleep deprived EEG and an MRI with and without 
contrast, all of which were unremarkable.  On physical 
examination, there was a cranial defect over the left 
temporal region, a scar behind the left ear, mild muscle loss 
over the left temporal region and minimal impairment of the 
facial muscles and eyelids on the left, secondary to previous 
surgeries.  The motor examination was normal.  The veteran 
described having "daydreaming spells" and the examiner 
noted these were atypical for a complex partial seizure since 
the veteran maintained awareness.  At the time of the 
examination, x-rays of the nasal bones were taken which were 
normal.  X-rays of the skull were taken which showed 
postoperative changes of the left temporoparietal area and 
mild hypoplasia of the right maxillary antrum.  It was noted 
that there was no evidence of acute sinusitis.  X-rays of the 
frontal, sphenoid, ethmoid and maxillary sinuses showed they 
were all normal.  In addition, a special ear, nose and throat 
examination was performed.  The veteran had diffuse, moderate 
erythema of the nose, and left septal deviation.  He was 
diagnosed with sinusitis/rhinitis, partially secondary to 
adenoid hypertrophy and tobacco use.  

In April 1997, the veteran sought treatment due to rhinitis 
symptoms including nasal obstruction.  He was found to have 
hypertrophy of the adenoids.  He was advised to stop smoking.  
He was also recommended to have an adenoidectomy and 
septoplasty.  There is no indication in the record whether 
the veteran ever underwent these procedures.

A VA compensation and pension examination was performed in 
August 1997.  At the nose and sinuses examination, the 
veteran had no complaints except longstanding deafness on the 
left side.  On examination the left tympanic membrane was 
normal, in light of the previous operations.  The nose showed 
great septal deviation to the left side with a septal spur on 
the right.  He was diagnosed with deafness secondary to 
meningitis, by history contracted in the military.  The 
veteran was advised to consider septoplasty for the septal 
deviation.  A neurological examination was also performed.  
The veteran complained of recurrent headaches, which were 
sharp and brief, particularly with vigorous activity.  He 
also noted his episodes of staring during the daytime, which 
were evident to his wife.  There were no associated features 
such as lip smacking or other automatisms with these.  On 
physical examination, the veteran had a depression in the 
area of the left mastoid that was mildly sensitive to firm 
palpation.  There were no other cranial defects noted.  On 
neurologic examination, the mental status was normal.  There 
was reduced light touch and pinprick sensitivity in the left 
trigeminal and left parietal regions.  There were no other 
neurologic deficits.  The possibility of partial seizures was 
not supported by clinical evidence.  Current headaches were 
likely related to the cranial defect.
In September 1997, the veteran sought emergency care from the 
VAMC for severe headache.  He had not taken any analgesics.  
The pain was more severe than with previous headaches and 
came on more suddenly.  He was also sensitive to light.  A CT 
scan of the head showed no acute intracranial hemorrhage.  
The surgical changes were noted as well as prominent cavum 
septum pellucidum.  The veteran was treated with Tylenol.

In June 1998, another VA examination was performed.  On 
physical examination, the veteran was noted to be deaf in the 
left ear and to have a 2-cm x 1-cm indentation behind his 
left ear.  There was also a scar around the left temporal 
bone that was not indented.  These areas were not tender to 
palpation.  Neurological tests were performed with all normal 
results.  The assessment was a normal examination except for 
the indentation behind the left ear.  In the examiner's 
opinion, the veteran did not have a seizure disorder.  The 
headaches were likely due to the prior surgery, leaks and 
bone grafting around the left ear and left temporal lobe.  An 
x-ray of the skull showed the left temporoparietal craniotomy 
defect, 6-cm in diameter, with four surgical wires.  The 
defect was unchanged from prior studies.

The final piece of medical evidence is a June 1999 addendum 
opinion, which was written because at the time of the June 
1998 examination the claims file was unavailable.  The 
examiner noted he agreed with the conclusion of a neurologist 
in August 1997 that the veteran did not have clinical 
seizures secondary to his service-connected problems.

The file also contains slides showing the veteran's head.  
The date and origin of these are unidentified.

B. Analysis

1. Right maxillary sinusitis

The veteran's claim is an appeal of the original assignment 
of 0 percent disability evaluation, and, as such, the claim 
for a higher evaluation is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed with regard to this issue.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of diseases 
of the nose and throat were amended, effective October 7, 
1996.  See 61 Fed. Reg. 46720 (1996) (presently codified at 
38 C.F.R. §§ 4.97 (1999) (hereinafter referred to as 
"current" regulations).  The Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  However, for 
the period of time prior to the effective date of new 
regulations, the veteran's symptomatology may be evaluated 
only pursuant to the (former) regulations then in effect.  
See Rhodan v. West, 12 Vet. App. 55 (1998).
Under former regulations, chronic maxillary sinusitis was 
assigned a 10 percent evaluation if moderate, with discharge 
or crusting or scabbing, infrequent headaches; and a 0 
percent evaluation if manifested by x-ray only, with mild or 
occasional symptoms.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996).

Under current regulations, chronic maxillary sinusitis is 
assigned a 10 percent evaluation in cases involving one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 0 percent evaluation is assigned if 
the sinusitis is detected by x-ray only.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1999).  An incapacitating episode is 
noted to mean one that requires bed rest and treatment by a 
physician.  Id.  

The file contains no indication that the veteran has suffered 
from symptoms described in the criteria for a 10 percent 
evaluation under either current or former regulations.  
Essentially, the veteran has been diagnosed with a 
congenitally smaller right maxillary sinus, by x-ray.  There 
is no evidence in the file of recurring sinusitis episodes.  
In fact, the veteran indicated he uses over-the-counter 
medication for his sinus symptoms, which include feeling 
plugged up and headaches.  There is no evidence of discharge, 
crusting or scabbing, as required under former regulations.  
Nor is there evidence that the veteran is incapacitated by 
these episodes to the extent that he requires bed rest and 
treatment by a physician or with antibiotics at least once or 
twice per year, or that he has purulent discharge or crusting 
three to six times a year, as required under current 
regulations.  As the veteran's symptoms appear to be minor 
and can be treated by the over-the-counter medication, a 
noncompensable evaluation is appropriate.



2. Post-craniotomy headaches

The veteran's headaches are currently evaluated as 
noncompensable.  These headaches are evaluated pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides for 
a 10 percent evaluation if involving characteristic 
prostrating attacks averaging one in 2 months over the last 
several months; and a 0 percent evaluation with less frequent 
attacks.  In the numerous histories provided at medical 
evaluations, the veteran has never described his headaches as 
requiring that he lie down.  The veteran has described two 
types of headaches, one more frequent and duller, occurring 
several times a day, and the other more severe but occurring 
only about once per month.  The duller headaches do not 
bother the veteran much, although they may last up to a few 
minutes.  The more severe headaches are extremely fleeting, 
lasting only a few seconds.  Neither of these headaches have 
been described as requiring bed rest.  Although the veteran 
had a single episode in September 1997 in which he sought 
emergency care, there is no evidence that headaches of such 
severity have recurred.  Thus, a compensable rating under 
code 8100 is not warranted.  However, the Board notes that, 
under 38 C.F.R. § 4.124a, Code 8045, purely subjective 
symptoms, such as headache, recognized as  symptomatic of 
brain trauma, warrant a 10 percent rating and no more under 
Code 9304.  The Board finds that, given the type of surgery 
that the veteran underwent (service-connected craniotomy), 
his headaches can be classified as post-traumatic in nature, 
thereby allowing for the grant of a 10 percent rating under 
Code 8045-9304.  The Board further finds that the 10 percent 
rating, and no more, is appropriate during the entire period 
from the initial assignment of the disability rating to the 
present time.  Fenderson, supra.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  There 
is no medical evidence of record suggesting multi-infarct 
dementia and it is not contended otherwise. 




3.  Seizure disorder

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

As discussed above, the first requirement of a well-grounded 
claim is a medical diagnosis of a current disability.  
Medical evidence is required to satisfy this prong of the 
analysis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  On numerous occasions, the veteran has 
had neurological examinations, as well as an MRI and two 
EEGs, to determine whether he had a seizure disorder.  The 
conclusion of all the examiners in this regard has been that 
the veteran's staring or daydreaming spells do not constitute 
"seizures" as that term is understood by medical 
professionals.  As the veteran does not have a diagnosis of a 
seizure disorder, his claim is not well grounded.


ORDER

A higher evaluation for right maxillary sinusitis is denied.

A 10 percent rating for post-craniotomy headaches is granted, 
subject to the law and regulations governing the payment of 
VA compensation benefits.

Service connection for a seizure disorder is denied.


REMAND

The veteran's post-craniotomy defect is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5296, which provides for a 
10 percent evaluation for loss of part of the skull, both 
inner and outer tables, without brain hernia, if the area is 
smaller than the size of a 25-cent piece or 0.716 square 
inches (4.619 square centimeters); and 30 percent evaluation 
for an area greater than the size of a 25-cent piece and up 
to as large as a 50-cent piece or 1.140 square inches (7.355 
square centimeters).
The radiographic and other medical evidence contained in the 
claims file describes the veteran's post-craniotomy defect in 
terms of its diameter.  The most recent evidence, from an x-
ray performed in June 1998, is that the defect is 6 
centimeters in diameter.  If the defect has a six-centimeter 
diameter, it would be well over the size of a 50-cent piece, 
and therefore, the Board finds it likely that the figure set 
forth in the June 1998 report does not provide a complete 
picture of the defect.  The Board is unable to reach a 
conclusion as to the size of the full area of the defect as 
the evidence does not specify that information.  In order to 
assist the Board in reaching that conclusion, this claim is 
REMANDED as follows:

1.  The veteran should be afforded a VA 
examination, including all necessary 
tests and studies, in order to determine 
the exact dimensions and area of the loss 
of skull.  The examiner is asked to 
express all findings using the 
nomenclature of the rating schedule, as 
set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5296 (1999).  
Furthermore, the examiner is asked to 
state whether loss of skull involves both 
inner and outer tables.

2.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim in light of the new 
examination.  If the decision remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case, and 
should be afforded an appropriate amount 
of time in which to respond thereto.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The veteran is free to submit any addition evidence he 
desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is otherwise 
notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

